DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-20 are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “extracting a set of radiomic features from the mesenteric fat region; providing the set of radiomic features to a machine learning classifier configured to compute a probability of response to therapy in Crohn’s disease based, at least in part, on the set of radiomic features; receiving, from the machine learning classifier, a probability that the region of tissue will respond to therapy; generating a classification of the patient as a responder or non-responder based, at least in part, on the probability; and displaying the classification” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of image segmentation, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 


[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim 
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 5-14 and 16-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Madabhushi (US 20170193655). 

With regards to claim 1, Madabhushi discloses a non-transitory computer-readable storage device storing computer-executable instructions that, when executed, cause a processor to perform operations (see figure 5, 504), the operations comprising:

defining a mesenteric fat region by segmenting mesenteric fat represented in the radiological image (see paragraph 44, segmenting a region of interest (ROI) in the image from the background of the MRE image, the ROI may be segmented by an expert human radiologist, or may be segmented automatically by a computerized segmentation system, the segmentation may be based on a MaRIA criterion, or may be based on other CD segmentation guidelines);
extracting a set of radiomic features from the mesenteric fat region (see paragraph 31, example methods and apparatus project radiomics features, including median, variance, skewness, or kurtosis, over the pixels or voxels within an ROI into a three-dimensional (3D) Eigen space); 
providing the set of radiomic features to a machine learning classifier configured to compute a probability of response to therapy in Crohn’s disease based, at least in part, on the set of radiomic features (see paragraph 29, providing the corrected ROI and the set of features to an automated CD classifier, providing the corrected ROI and the set of features to the automated CD classifier may include retrieving electronic data from a computer memory, transmitting or receiving a computer file over a computer network, or other computer or electronic based action);

generating a classification of the patient as a responder or non-responder based, at least in part, on the probability (see figure 6 below); and

    PNG
    media_image1.png
    423
    802
    media_image1.png
    Greyscale

displaying the classification (see paragraph 31, apparatus may display the RET or the 3D Eigen space projection on a computer monitor).

With regards to clam 2, Madabhushi discloses the non-transitory computer-readable storage device of claim 1, where the radiological image is a magnetic resonance enterography image (see paragraph 24, accessing a radiological image of a region of tissue demonstrating Crohn's 

With regards to claim 3, Madabhushi discloses the non-transitory computer-readable storage device of claim 2, where the MRE image includes a non-fat-suppressed T2w sequence and a fat-suppressed T2w sequence, where the MRE image is acquired axial to the patient (see paragraph 24, the image is acquired using a true fast imaging sequence with steady precession and fat suppression and paragraph 37, the set of training images is acquired using a true fast imaging sequence with steady precession and fat suppression).

With regards to claim 5, Madabhushi discloses the non-transitory computer-readable storage device of claim 1, where the patient is a pediatric Crohn’s disease patient (see paragraph 24, accessing a radiological image of a region of tissue demonstrating Crohn's Disease pathology, accessing the radiological image may include accessing a gadolinium contrast magnetic resonance enterography image of the region of tissue).

With regards to claim 6, Madabhushi discloses the non-transitory computer-readable storage device of claim 5, where the set of radiomic features includes a Gabor feature, a Haralick inverse difference moment feature, and a Haralick inertia feature (see paragraph 17, including Gabor features, non-oriented wavelets such as Haar features or Laplace features, paragraph 28, a Haralick inverse difference moment skewness feature, a Laws level-ripple mean feature, and a CoLIAGe difference entropy kurtosis feature).


With regards to claim 8, Madabhushi discloses the non-transitory computer-readable storage device of claim 7, where the set of radiomic features includes a Laws feature, a Haralick inertia feature, and a Haralick inverse difference moment feature (see paragraph 17, including Gabor features, non-oriented wavelets such as Haar features or Laplace features, paragraph 28, a Haralick inverse difference moment skewness feature, a Laws level-ripple mean feature, and a CoLIAGe difference entropy kurtosis feature, see paragraph 58, inertia feature is used).

With regards to claim 9, Madabhushi discloses the non-transitory computer-readable storage device of claim 1, where the machine learning classifier is a quadratic discriminant analysis (QDA) classifier, a linear discriminant analysis (LDA) classifier, a random forest (RF) classifier, or a convolutional neural network (CNN) classifier (see paragraph 18, classifier may be a linear discriminant analysis, LDA, classifier, a support vector machine, SVM, classifier, a random forest, or other type of machine-learning based classifier).

With regards to claim 10, Madabhushi discloses the non-transitory computer-readable storage device of claim 9, the operations further comprising training the machine learning classifier to 

With regards to claim 11, Madabhushi discloses the non-transitory computer-readable storage device of claim 1, the operations further comprising generating a personalized Crohn’s disease treatment plan based, at least in part, on the classification (see paragraph 31, controlling a computer aided diagnosis system to generate a radiomic enterographic treatment score of the region of tissue, the RET score is based, at least in part, on the reduced set of features, the RET score represents a probability that the region of tissue will respond to IS therapy, the RET score is a one-dimensional, 1D, projection of the reduced set of features and figure 6); and optionally displaying the personalized Crohn’s disease treatment plan (see paragraph 31, apparatus may display the RET or the 3D Eigen space projection on a computer monitor).

With regards to claims 12 and 20 see the rationale and rejection for claim 1. In addition, see figure 4 and figure 5 of Madabhushi. 

With regards to claim 13, Madabhushi discloses the apparatus of claim 12, where the radiological image is a magnetic resonance enterography study of a region of tissue 

With regards to claim 14 see the rationale and rejection for claim 3. 

With regards to claim 16 see the rationale and rejection for claim 6.

With regards to claim 17 see the rationale and rejection for claim 8.

With regards to claim 18 see the rationale and rejection for claim 9.

With regards to claim 19 see the rationale and rejection for claim 11.



Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Madabhushi (US 20170193655) in view of Wang “An Effective CNN Method for Fully Automated Segmenting Subcutaneous and Visceral Adipose Tissue on CT Scans.”

With regards to claim 4, Madabhushi discloses all the limitations of claim 1, but is silent in disclosing defining a visceral adipose tissue (VAT) region by segmenting VAT represented in the radiological image; defining a subcutaneous fat (SQF) region by segmenting SQF represented in the radiological image; and defining the mesenteric fat region by segmenting mesenteric fat represented in the radiological image based on the VAT region, SQF region, and a proximity to a bowel wall represented in the radiological image.
Wang discloses 
defining a visceral adipose tissue region by segmenting VAT represented in the radiological image (see Material and Methods); 

    PNG
    media_image2.png
    64
    377
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    74
    373
    media_image3.png
    Greyscale

defining the mesenteric fat region by segmenting mesenteric fat represented in the radiological image based on the VAT region, SQF region, and a proximity to a bowel wall represented in the radiological image (see figure 2):

    PNG
    media_image4.png
    253
    726
    media_image4.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include segmentation of plurality fats in order to measure the size of the fat areas for identifying the severity of the disease portion. 

With regards to claim 15, see the rationale and rejection for claim 4. 




[4]	Relevant Arts
Lopez-Dominguez (US 20180193458) discloses “ … decrease in adipogenesis or adipocyte size in the subject can be measured by pathological assessment of an adipose tissue biopsy from the subject (see paragraph 312), …” and “the senescent cells that are selectively killed are located in subcutaneous fat depots or in visceral fat depots of the subject (see paragraph 323) ….”
Lopez-Dominguez is silent in disclosing “the non-transitory computer-readable storage device of claim 3 where defining the mesenteric fat region comprises: defining a visceral adipose tissue (VAT) region by segmenting VAT represented in the radiological image; defining a subcutaneous fat (SQF) region by segmenting SQF represented in the radiological image; and defining the mesenteric fat region by segmenting mesenteric fat represented in the radiological image based on the VAT region, SQF region, and a proximity to a bowel wall represented in the radiological image.”

Wang also discloses 
accessing a radiological image of a region of tissue, where the radiological image includes a plurality of pixels, a pixel having an intensity, where the radiological image is associated with a patient (see section Image characteristics, the stored dataset is accessed by computer and figure 2 showing radiological image);

    PNG
    media_image5.png
    225
    226
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    259
    370
    media_image6.png
    Greyscale
;
defining a fat region by segmenting fat represented in the radiological image (see figure 2, the circled areas are identified as fat / tissues), but is silent in disclosing “defining a mesenteric fat region”;

    PNG
    media_image4.png
    253
    726
    media_image4.png
    Greyscale
;
extracting a set of radiomic features from the fat region (see SVM Classifier below, histogram of Gradients are computed and used as features), is silent in disclosing “mesenteric fat region”; 

    PNG
    media_image7.png
    93
    407
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    383
    890
    media_image8.png
    Greyscale
.

Wang is silent in disclosing receiving, from the machine learning classifier, a probability that the region of tissue will respond to therapy; generating a classification of the patient as a responder or non-responder based, at least in part, on the probability; and displaying the classification.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 7/12/21